Citation Nr: 1634605	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss is shown to be etiologically related to his active military service.

2.  The Veteran's current tinnitus is shown to be etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Service Connection

The Veteran seeks service connection for right ear hearing loss and tinnitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, current diagnoses have been established.  At the June 2010 VA audiological examination, audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
75
105
105

Using the Maryland CNC Word List test, his speech recognition scores was 54 percent in the right ear.

The above evidence establishes a current right ear hearing loss disorder as defined under 38 C.F.R. § 3.385.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  However, the Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Instrument Operator and that the Veteran served in Vietnam during the Vietnam War.  The DD-214 Form shows that the Veteran participated in rifle (M-16) training.  In his October 2011 Substantive Appeal (on VA Form 9), the Veteran reported in-service artillery exposure.  Thus, the Board finds that the Veteran is presumed to have been exposed to excessive noise during his active military service. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  In this regard, the Veteran's private treating physician provided a medical opinion in April 2010 based on an examination of the Veteran.  At the examination, the Veteran told the physician that he was exposed to excessive loud noise in the form of firearms while in the military.  He stated that during his active military service, he would often experience ringing in the ears after a heavy round of noise exposure.  The Veteran indicated that he first noticed hearing loss in the early 70s with an audiometric evaluation that was performed at his workplace.  Since then, the Veteran reported hearing loss and constant tinnitus.  The physician opined that the Veteran's hearing loss and tinnitus were related to the noise exposure the Veteran had while serving in the military.  The physician reasoned that the Veteran's severe mid-frequency to high-frequency hearing loss was consistent with the use of firearms and noise exposure while serving in the military.  The physician continued by stating that tinnitus was associated with sensorineural hearing loss.  Thus, the private physician provided a positive nexus medical opinion.

The Veteran was then provided a VA audiological examination in June 2010.  Following a review of the Veteran's claims file, the June 2010 VA examiner provided a VA addendum medical opinion in August 2010.  The VA examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus were caused by, or the result of, noise exposure encountered during military service.  The examiner reasoned that there was no documentation of complaints of hearing loss or tinnitus during the Veteran's active military service or at the time of military separation.  There was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the four decades since the Veteran's military separation.  Civilian occupational history may involve industrial noise exposure to an unknown degree.  Thus, the examiner provided a negative nexus medical opinion.

Here, the Board finds the positive evidence outweighs the negative evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In forming this medical opinion, the VA examiner did not address the Veteran's presumed in-service noise exposure, the Veteran's lay statements of continuity of symptomatology, or the April 2010 private medical opinion.  In contrast, the private treating medical opinion considered the Veteran's in-service presumed noise exposure and the Veteran's lay statements of continuity of symptomatology.
The lay statements from the Veteran also support the private positive medical nexus opinion.  The Board acknowledges that the Veteran is competent, even as a lay person, to attest to factual matters of which he has first-hand knowledge, e.g., hearing loss in service and after service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the lay and medical evidence is in support the Veteran's claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus is warranted.





	
(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for right ear hearing loss is granted.

The claim of entitlement to service connection for tinnitus is granted.


REMAND

A remand is required in order to afford the Veteran a VA addendum medical opinion regarding his currently diagnosed left ear hearing loss.  The Veteran was diagnosed with left ear hearing loss at the June 2010 VA audiology examination.  The Board also notes that left ear hearing loss was documented on the Veteran's December 1966 military entrance examination, after the audiogram values are converted to ISO-ANSI standards as service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  38 C.F.R. § 3.385.  Additionally, the entrance examination documents a diagnosis "hearing impairment."  The two medical opinions of record (the August 2010 VA addendum opinion and the April 2010 private opinion) address service connection for the left ear hearing loss on a direct basis (38 C.F.R. § 3.303) and do not address whether the Veteran's pre-existing left ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service, and if so, whether the increase in severity of the pre-existing left ear hearing loss is clearly and unmistakably due to the natural progress of the disorder.  The Board finds that an addendum VA medical opinion is necessary before the claim can be adjudicated on its merits.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to the examiner who provided the June 2010 VA audiological medical opinion on the left ear hearing loss.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA audiology examination to determine the etiology of his currently diagnosed left ear hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to address (I) whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing left ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service; and if YES, (II) whether the increase in severity of the pre-existing left ear hearing loss is clearly and unmistakably due to the natural progress of the disorder?  The examiner is asked to consider the following:  December 1966 entrance examination; the March 1969 exit examination; the Veteran's lay statements regarding in-service noise exposure; and, the Veteran's presumed exposure to hazardous noise during his military service. 

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


